           Case 1:15-cv-01038-JDB Document 61 Filed 12/12/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

  AMERICAN FREEDOM DEFENSE
  INITIATIVE; PAMELA GELLER; and
  ROBERT SPENCER,
                                                         Civil Action No. 1:15-cv-01038-JDB
                Plaintiffs,

           v.

  WASHINGTON METROPOLITAN AREA
  TRANSIT AUTHORITY, et al.,

                Defendants.


                               STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs

American Freedom Defense Initiative, Pamela Geller and Robert Spencer hereby dismiss this

action with prejudice. Defendants Washington Metropolitan Area Transit Authority (WMATA)

and Paul J. Wiedefeld, General Manager for WMATA, 1 stipulate to the dismissal.


                                     Respectfully submitted,

                                     AMERICAN FREEDOM LAW CENTER

                                     /s/ David Yerushalmi
                                     David Yerushalmi, Esq. (DC Bar No. 978179)
                                     2020 Pennsylvania Avenue NW, Suite 189
                                     Washington, D.C. 20006
                                     dyerushalmi@americanfreedomlawcenter.org
                                     Tel: (646) 262-0500; Fax: (801) 760-3901

                                     /s/ Robert J. Muise
                                     Robert J. Muise, Esq. (D.C. Court Bar No. MI 0052)
                                     P.O. Box 131098
                                     Ann Arbor, Michigan 48113
                                     rmuise@americanfreedomlawcenter.org
                                     Tel: (734) 635-3756


       1
        Jack Requa is no longer WMATA’s general manager, and Paul Wiedefeld, the new
general manager, took his place as a defendant.


                                                1
Case 1:15-cv-01038-JDB Document 61 Filed 12/12/20 Page 2 of 2




                     Counsel for Plaintiffs

                     AKIN GUMP STRAUSS HAUER & FELD, LLP

                     /s/ Caroline L. Wolverton
                     Anthony T. Pierce (D.C. Bar No. 415263)
                     Caroline L. Wolverton (D.C. Bar No. 496433)
                     Robert S. Strauss Tower
                     2001 K Street, NW
                     Washington, DC 20006
                     (202) 887-4107 (telephone)
                     (202) 887-4288 (facsimile)
                     Email: apierce@akingump.com

                     Rex S. Heinke (pro hac vice)
                     Jessica M. Weisel (pro hac vice)
                     1999 Avenue of the Stars
                     Suite 600
                     Los Angeles, CA 90067
                     (301) 229-1000 (telephone)
                     (301) 229-1001 (facsimile)
                     Email: rheinke@akingump.com

                     Counsel for Defendants




                               2
